Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/705,767 filed on May 03, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-12, 14-21, 23-24, 26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a thin-film transistor, comprising:
....
a first mixture area between the first oxide semiconductor layer and the second oxide semiconductor layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 10: the prior art of record alone or in combination neither teaches nor makes obvious a thin-film transistor, comprising:

a mixture area between the first oxide semiconductor layer and the second oxide semiconductor layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 18: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
....
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer, ....
wherein a concentration of gallium (Ga) in the third oxide semiconductor layer is higher than a concentration of gallium (Ga) in the second oxide semiconductor layer, and
DB1/ 121189506.1Attorney Docket No.: 002463-5256wherein the first oxide semiconductor layer is between the second oxide semiconductor layer and the third oxide semiconductor layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 24: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a thin-film transistor, comprising:
....
forming a first mixture area, .... between the first oxide semiconductor layer and the second oxide semiconductor layer; and forming a second mixture area, .... between the first oxide semiconductor layer and the third oxide semiconductor layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a thin-film transistor/method for manufacturing the same in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 10, 18 and 24 are allowable. Since the independent claims 1, 10, 18 and 24 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-9, 11-12, 14-17 of the independent claim 1, and the dependent claims 19-21, 23 of the independent claim 18, and the dependent claim 26 of the independent claim 24,  are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 10, 18 and 24 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 10, 18, and 24 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819